Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-13 are currently under examination, wherein no claim has been amended in applicant’s reply filed on February 1st, 2021.  Applicant’s election of Invention I, Claims 1-13, without traverse in the reply is acknowledged.  The non-elected Invention II, Claims 14 and 15, has been withdrawn by the applicant in the same amendment.
Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	Claims 11 and 12 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 6-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO (2016198741 A1).
With respect to claims 1-4, 6-10 and 13, WO (‘741 A1) discloses a method for producing a magnetic item by additive manufacturing comprising forming a layer of magnetic particles; applying externally a magnetic field having a first 3D magnetic field vector to the layer without applying any pressure to align the magnetic moments of the magnetic particles in the layer; including a suitable medium (i.e. the claimed binder) in the layer; curing the medium; sintering the layer to remove the medium, increase the density of the layer and produce a final shape of the layer; forming a next layer of magnetic particles on to the previous layer; applying externally a next magnetic field having a next 3D magnetic field vector to the next layer without applying any pressure to align the magnetic moments of the magnetic particles in the next layer; including a suitable medium (i.e. the claimed binder) in the next layer; curing the medium; sintering the next layer to remove the medium, increase the density of the layer and produce a final shape of the layer; and repeating the above steps until a desired shape of the item .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO (‘741 A1).
	The teaching of WO (‘741 A1) regarding claims 1-4 and 6-8 have been discussed above.
	With respect to claims 5, 11 and 12, WO (‘741 A1) further discloses that the particles are oriented by externally applied magnetic field to a mutual orientation or to a certain plane (abstract); the power particles are rotated in a selected crystal orientation or at a certain plane by the externally applied magnetic field; the particles have mainly uniform magnetic easy direction /plane; and the orientation is used to obtain a functionally anisotropic composite with desired properties (3rd paragraph, page 4) (e.g. changing the 3D magnetic field vectors over a plurality of layers from perpendicular directions to control properties of each layer as desired), at least suggesting the features as claimed in claims 5, 11 and 12. It would have been obvious to one of 
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

3/22/2021